DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, claims 1 and 2, and the species suppresses the expression of RBM7 and antisense nucleic acid in the reply filed on 3/24/22 is acknowledged.  It is noted that siRNA has been rejoined.
Claims 3, 4, 11, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/22.

Improper Markush Rejection
Claims 1 and 2 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are directed to substances of no specific structure that are directed to different possible targets.   The agents do not share the same structure or activity.  The agents are directed to RBM7, NEAT1, or NEAT1.2; or to a different target that has the effect of suppressing the expression of RBM7 or inhibits the decay of NEAT1 or NEAT1.2.
With regards to the types of substances of claim 2, each has a different structure and acts via different mechanisms.  One cannot be substituted for another with expectation of identical activity.  For example, miRNAs act via a different mechanism than antisense nucleic acids.  Additionally, the claim is not limited to any specific miRNA, but rather an undefined genus of miRNAs that would result in the recited functions.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific agent is dependent upon the specific structure of the compound and the specific target sequence.  There is no expectation that any one agent can be substituted for any of the possible others with a completely different structure and function with the expectation of the same activity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to any substance of any structure that has the effect of suppressing the expression of RBM7 or inhibits the decay of NEAT1 or NEAT1.2.
The specification does not adequately describe the structure required for the substance to have the function of suppressing the expression of RBM7 or inhibits the decay of NEAT1 or NEAT1.2.
With regards to the agents of claim 2, the antisense nucleic acid is required to be “against” RBM7.  The remainder of the agents are not required to have any specific structural relationship with any specific target.  The specification does not adequately describe the structure required for the agent to achieve the recited functions.  Additionally, the specification does not define the term “against” and therefore does not disclose any specific relationship required for the antisense nucleic acid to be against RBM7.  Given the broadest reasonable interpretation, the antisense nucleic acid could be complementary to a completely different target and have the secondary function of inhibiting RBM7 expression and therefore be considered to be “against” RBM7.  
The specification does not appear to disclose even a single species of antisense nucleic acid or siRNA sequences and therefore clearly does not disclose species representative of the entire possible genus.
Therefore, without further knowledge of the required structure, one would not be able to readily envision which agents with what structural relationship to which targets would in fact necessarily result in each of the recited functions.  
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being substances of any structure that have the effect of suppressing the expression of RBM7 or inhibiting the decay of NEAT1 or NEAT1.2; antisense nucleic acids “against” any RBM7 sequence; as well as antisense nucleic acids or siRNAs that have the required structure to achieve the recited functions.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
With regards to a single possible species of substances, siRNAs, for example, to achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for substances within the instant enormous genus that function as claimed.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Additionally, it is noted that the claims do not recite a specific RBM7 nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of RBM7sequences.
The claims encompass a method of introducing any type of RBM7 inhibitor to inhibit the expression of any RBM7 sequence, as well as encompass any RBM7 homolog or allele from any species known or yet to be discovered of RBM7, as well as DNA genomic fragments, spliced variants or fragment that retains RBM7-like activity.  
Although the specification discloses broadly some types of inhibitory molecules such as siRNA agents, antisense agents, and shRNAs, the specification does not describe an adequate species of inhibitory molecules that have a specific structural relationship with a specific target sequence to demonstrate that applicant was in possession of the claimed molecules at the time the invention was made.  The instant genus of inhibitory molecules directed to an undefined genus of targets that may have the secondary effects as recited is very large, including aptamers, triplexes, peptides, and miRNAs, for example.  
The specification does not describe antisense or siRNA agents directed to any specific RBM7 sequence or any other species of RBM7 to describe the instantly claimed genus of any RBM7.   One of ordinary skill in the art could not make such agents to any RBM7 without knowledge of the target sequence sequence and knowledge of the types of inhibitory molecules that have a specific relationship i.e. complementarity to that target sequence.  Given the breadth of sequences embraced in the instantly claimed genus, one could not envision the member agents that target such a broad genus.
Therefore, the scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of agents that inhibit the expression of any RBM7 such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasius et al. (Genes & Development, 2014, 28, 1977-1982).
Blasius et al. teach depletion of RBM7 by two different siRNAs and therefore teach a substance that suppresses the expression of RBM7, more specifically a siRNA.  The instant claims are compound claims and recitation of “an antifibrotic agent” does not introduce any specific structural limitation.  Blasius et al. teaches an agent that meets each of the instant structural requirements and therefore the claims are anticipated by Blasius et al.
It is noted that claim 1 does not recite any structural requirement but rather recites the substance by its outcome.  Any substance having the recited outcome therefore necessarily meets the limitation of being an antifibrotic agent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasius et al. (Genes & Development, 2014, 28, 1977-1982), in view of Vickers et al. (The Journal of Biological Chemistry, 278, 9, 2003, 7108-7118).
The instant rejection is directed to the elected species, antisense nucleic acid.
Blasius et al. teach depletion of RBM7 by two different siRNAs and therefore teach a substance that suppresses the expression of RBM7, more specifically a siRNA.  The instant claims are compound claims and recitation of “an antifibrotic agent” does not introduce any specific structural limitation.  Blasius et al. teaches an agent that meets each of the instant structural requirements and therefore the claims are anticipated by Blasius et al.
It is noted that claim 1 does not recite any structural requirement but rather recites the substance by its outcome.  Any substance having the recited outcome therefore necessarily meets the limitation of being an antifibrotic agent.
It would have been obvious to utilize an antisense nucleic acid or siRNA as a matter of design choice because Vickers et al. teaches that they are both valid strategies for inhibitory assays (abstract).  Vickers et al. teaches that in general activity correlated between siRNA and antisense directed to the same target site although they act via different mechanisms (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635